UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-6148


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

BERNARD CELESTINE, a/k/a Speed, a/k/a Beaver,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Greenville. Malcolm J. Howard, Senior District Judge. (4:95-cr-00041-H-9)


Submitted: June 20, 2017                                          Decided: June 23, 2017


Before SHEDD, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bernard Celestine, Appellant Pro Se. Rudolf A. Renfer, Jr., Assistant United States
Attorney, Joshua Bryan Royster, OFFICE OF THE UNITED STATES ATTORNEY,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Bernard Celestine appeals the district court’s order denying his Fed. R. Crim. P.

36 motion. We have reviewed the record and find no reversible error. Accordingly, we

affirm the district court’s order. See United States v. Celestine, No. 4:95-cr-00041-H-9

(E.D.N.C. Jan. 25, 2017); see also Fed. R. Crim. P. 36 (“After giving any notice it

considers appropriate, the court may at any time correct a clerical error in a judgment,

order, or other part of the record, or correct an error in the record arising from oversight

or omission.” (emphasis added)). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.



                                                                               AFFIRMED




                                             2